     Case 1:20-cv-00013-NONE-SKO Document 23 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL EDWARD TIMBERLAKE,                           Case No.: 1:20-cv-00013-NONE-SKO (HC)
12                       Petitioner,                    ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME
13            v.
                                                        [Doc. 12]
14    KELLY SANTORO, Warden,
                                                        [SIXTY DAY DEADLINE]
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding with counsel with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19           Petitioner filed his federal petition in this Court on January 6, 2020. (Doc. 1.) On April 9,

20   2020, Respondent filed a response to the petition. (Doc. 15.) On June 18, 2020, Petitioner filed

21   his traverse. (Doc. 18.)

22           On August 5, 2020, newly-retained counsel Fay Arfa, Esq., appeared on behalf of

23   Petitioner. (Doc. 21.) Also on August 5, 2020, counsel filed a motion to continue the case for

24   sixty (60) days in order to prepare an amended traverse. (Doc. 22.) Counsel represents that

25   Respondent has no objection to the extension.

26   /////

27   /////

28   /////
                                                        1
     Case 1:20-cv-00013-NONE-SKO Document 23 Filed 08/06/20 Page 2 of 2

 1                                              ORDER

 2            Based on the forgoing, IT IS HEREBY ORDERED that Petitioner’s motion for an

 3   extension of time of sixty (60) days to file an amended traverse is GRANTED.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     August 5, 2020                                /s/   Sheila K. Oberto        .
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
